DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 9, 10, 11, 15 and 16 are canceled.
Claims 2-8, 12-14 and 17-38 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 11/16/2021, with respect to Claims 8, 13, 14 and 19 the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 08/19/2021) of claims 1-12 has been withdrawn.

Response to Amendment
The amendments to the (claims, drawings) filed on November 16, 2021 have been entered. Claims 2-8, 12-14 and 17-38 are pending. With regard to claims 8, 9, 12-14  and 19, the objections have been withdrawn. With regard to the drawings, the objections, filed in the Non-Final Report (dated 09/19/2021) have been withdrawn.

Allowable Subject Matter
Claims 2-8, 12-14 and 17-38 are allowed. Independent claims 8, 13, 14 and 19 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 8, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an edge connector configured to connect to a circuit board, the edge connector comprising: a base wall having a front edge, a rear edge, an upper surface and a lower surface; a first terminal mount having a plurality of first passageways; first terminals mounted in the plurality of first passageways; a second terminal mount being spaced from the first terminal mount, the second terminal mount having a plurality of second passageways extending therethrough; second terminals mounted in the plurality of second passageways; and a moveable latch extending from the upper surface of the base wall and positioned between the first and second terminal mounts, wherein the latch is connected to the base wall by a fulcrum and having a cantilevered arm connected to the fulcrum, the arm having opposite first and second ends, an engaging member at the first end and configured to connect to the circuit board, and an actuation shoulder at the second end and configured to be engaged for depression, and wherein the fulcrum is a double fulcrum, as recited in claim 8, in conjunction with ALL the remaining limitations of the base claims. 
wherein each terminal mount extends along part of the length of the base wall such that a platform is formed by the upper surface of the base wall rearwardly of the terminal mounts, and further comprising a latch protection wall extending from each terminal mount to the rear edge of the base wall, the latch protection walls being proximate to the latch, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 14, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an edge connector configured to connect to a circuit board, the edge connector comprising: a base wall having a front edge, a rear edge, an upper surface and a lower surface; a first terminal mount extending upwardly from the upper surface and having a plurality of first passageways extending therethrough; first terminals mounted in the plurality of first passageways; a second terminal mount extending upwardly from the upper surface and a moveable latch extending from the upper surface of the base wall, the latch positioned between the first and second terminal mounts, wherein an uppermost extent of the latch is substantially flush with a top surface of the first and second terminal mounts, as recited in claim 14, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an edge connector  configured to connect to a circuit board, the edge connector comprising: a base wall having a front edge, a rear edge, an upper surface and a lower surface; a first terminal mount extending upwardly from the upper surface of the base wall, and having a plurality of first passageways extending therethrough; first terminals mounted in the plurality of first passageways; a second terminal mount extending upwardly from the upper surface and being spaced from the first terminal mount, the second terminal mount having a plurality of second passageways extending therethrough; second terminals mounted in the plurality of second passageways; and a moveable latch extending from the upper surface of the base wall, the latch positioned between the first and second terminal mounts, wherein each terminal mount has a circuit board receiving slot at a front end thereof, and the base wall and the terminal mounts have a chamfered surface proximate to the circuit board receiving slots, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. Any comments considered necessary by applicant must be submitted no later 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PETER G LEIGH/Examiner, Art Unit 2831